PER CURIAM.
Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Tammy M. Stone has filed a petition for writ of mandamus. Stone has failed to demonstrate that she has a clear and indisputable right to mandamus relief. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). Accordingly, although we grant Stone’s motion to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED